RIGGS, J.,
dissenting.
Because the majority misconstrues the nature of this case and then misapplies the law, I dissent.
The only issue that the trial court decided was that a difference existed between a deletion of a car from a policy and a termination of coverage. The trial court concluded that that difference precluded the application of the cancellation statute to this case. Whether there is a legal difference for purposes of former ORS 743.900(4) between a deletion of a car from a policy and a termination of coverage is not discernible from the statute. When statutory language lends itself to more than one interpretation, we turn to legislative history as an aid to resolving ambiguity. City of Portland v. Rice, 94 Or App 292, 296, 765 P2d 228 (1988), aff’d 308 Or 118, 775 P2d 1371 (1989). There is no specific legislative history to explain the definition of cancellation found in former ORS 743.900(4). However, the legislative history of former ORS 743.910 reveals that the general policy behind requiring a notice before cancellation was to protect clients of the insurance industry from suddenly finding themselves uninsured and unable to procure other coverage. Statement of the Insurance Commissioner, Exhibit 1, Senate Financial Affairs Committee, March 18, 1971.
A “deletion” of a car from a policy leaves the vehicle and its owner with the same sudden need for insurance as a termination of an entire policy. Moreover, in former ORS 743.900(1), “coverage” is used in a more general sense as a component of an overall policy. Accordingly, deletion of an automobile from a policy should fall within the phrase “termination of coverage” in former ORS 743.900(4).
As both an employer and an agent for FIIE testified, the insurance company requested the cancellation. Forsyth acknowledged that she had never “received any indication from Harold or Victoria Davis prior to this February 14 letter that they wanted Michael off the policy.” She also testified that FIIE “requested that [Michael] be taken off the policy[.]” Furthermore, according to Forsyth, her discussions with Mrs. Davis included “the fact that [her agency was] going to have to take [Michael] and the car off the policy at the request of [FIIE].” Although it is contended that the insured agreed to the cancellation, that agreement does not transform the request by the insurance company into a request by the *131insured. Because the insured did not request the cancellation, respondent would have to comply with former ORS 743.910(1), which it did not do. The notice came seven days before the effective date of cancellation, not 20 days as required. Therefore, the cancellation was not effective.
Assuming, arguendo, that the majority’s interpretation of the statute is correct, its analysis and conclusions are nevertheless wrong. The majority assumes that Michael’s parents agreed to the termination. The Davises testified that, if they agreed to anything, it was only to a termination to take place once their son had obtained new coverage. Whether there actually was an agreement and what the contents of that agreement were are questions of fact that were not resolved by the trial court.1 Furthermore, it is unclear whether the majority predicates it decision on an agency relationship between the parents and Michael, as urged by the insurer. Agency is a question of fact that needs to be resolved by the trial court. If the majority’s holding is not predicated on an agency relationship, it fails to address whether the word “insured” in former ORS 743.900(4) refers to the son or to the parents. That is a relevant question in the light of the fact that former ORS 743.910(1) makes a distinction between an “insured” and a “named insured.”
For these reasons, I dissent.

 The majority’s reliance on North Pac. Ins. Co. v. Forest Indus. Ins. Exch., 280 Or 313, 318, 571 P2d 138 (1977), is misplaced. We cannot assume that a trial court made certain findings when it never reached those issues. The trial court here made no findings about consent by the parents, but confined its conclusion to what it considered the “paramount issue”: the difference, if any, between a deletion and a cancellation. Likewise, it never reached the issue of agency.